Citation Nr: 9911811	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  94-13 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for a claimed cervical 
spine disability.

2.  The propriety of the initial rating assigned for the 
service-connected low back disability, currently evaluated as 
20 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Scott Craven


INTRODUCTION

The veteran had active military service from February 1984 to 
October 1989.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a January 1993 decision of the RO, which granted 
service connection and assigned a 10 percent rating for low 
back strain, effective on March 16, 1992.  In January 1994, 
the RO assigned an increased rating of 20 percent the for 
service-connected low back disability.

In August 1996, the veteran was scheduled for a hearing 
before a Member of the Board; however, the veteran failed to 
report to the hearing.  

In September 1996, the Board remanded the case for further 
development.  

(The issue of propriety of the initial rating assigned for 
service-connected low back disability is the subject of the 
Remand portion of this document.)  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran currently is not shown to have a cervical 
spine disability which can clinically attributed to service 
and to her service-connected low back disorder.  



CONCLUSION OF LAW

The veteran does not have a cervical spine disability due to 
disease or injury which was incurred in or aggravated by 
service or proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113,1131, 1137, 5107, 7104 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

A careful review of the service medical records shows that, 
in November 1983, the veteran's entrance examination reported 
that her neck, spine and other musculoskeletal symptomatology 
were clinically normal.  In December 1985, the veteran 
complained of right shoulder pain and pain to the right 
forearm.  She reported that she had been pushed over by the 
wind and had landed on her right hand.  She was diagnosed 
with a contusion.  In January 1986, she was reported to have 
had low back pain over the previous month and was diagnosed 
with low back pain and strain.  In February 1986, she was 
assessed with chronic bilateral low back pain at L5 of 
questionable etiology, with extension and flexion 
neurologically intact.  In April 1986, the veteran was 
diagnosed with acute cervical strain and chronic low back 
pain.  In October 1987, she was diagnosed with recurrent 
lumbar muscle strain.  On discharge examination in September 
1989, the veteran's neck, spine and other musculoskeletal 
areas were reported to be clinically normal.  She was 
reported to have chronic low back pain at L2.

On VA examination in January 1993, the veteran complained of 
chronic low back pain that radiated down the right leg.  She 
reported that she had numbness in the lower back and down the 
outside of the right leg.  She indicated she was sometimes 
unable to stand due to weakness in these areas.  She was 
reported to have some constant numbness of the lateral right 
leg to the mid-calf.  She was reported to have stiffness and 
pain in the right neck for the previous 21/2 years.  An 
examination revealed some tenderness of the cervical spine.  
Flexion of the lumbar spine was reported to be to 65 degrees 
with pain, extension to 40 degrees with pain, lateral flexion 
to 40 degrees, bilaterally, and rotation to 35 degrees 
without pain, bilaterally.  There was reported to be some 
numbness to pin prick in the L2-3 distribution.  The veteran 
was diagnosed with neck pain, without x-ray evidence of 
degenerative arthritis, and low back pain, without x-ray 
evidence of degenerative arthritis with a suggestion of L2-3 
radiculopathy.

On a VA neck and spine examination in November 1993, the 
veteran reported that she had pain in her low back with 
bending, stooping, squatting or washing dishes.  She reported 
that she felt a numb feeling on the outside of the right 
thigh, on the sole of the right foot and just below the right 
knee.  She reported that she had had trouble for the previous 
two years with her neck and that it had become increasingly 
stiff and painful with slight activity.  An examination 
revealed slight tenderness on the mid-line vertebral column 
about the L2-3 area.  She was reported to have forward 
flexion to 50 degrees with discomfort across the shoulders, 
extension to 20 degrees without discomfort, left lateral 
flexion to 30 degrees with slight discomfort in the 
paralumbar area and right lateral flexion to 30 degrees with 
no pain.  She was reported to have subjective sensation to 
numbness about and below the right knee.  The veteran was 
reported to maintain a normal cervical curvature with forward 
flexion to 20 degrees, backward extension to 20 degrees with 
stiffness but no pain, rotation of the neck to 30 degrees to 
the left without pain and to 40 degrees to the right without 
pain.  She was reported to have some tenderness over the left 
posterior cervical and trapezius musculature.  The veteran 
was diagnosed with chronic cervical strain, without x-ray 
changes, and chronic lumbosacral strain, without degenerative 
changes on x-ray.

On a VA orthopedic examination in February 1997, the veteran 
reported that she had injured her back in 1985 and had 
sustained lumbosacral strain.  She reported that she had 
twice had an epidural injection in her lumbosacral area to 
alleviate her pain but that it had not helped to any 
significant degree.  She reported that she had continued to 
have intermittent back pain, especially on the right side.  
She reported that she had some mild radicular symptoms in her 
right leg and that her right leg would feel heavy at times.  
She indicated that she occasionally had spasms in her lower 
lumbar spine.  The veteran was reported to have a normal 
neurological and sensory examination.  She was reported to 
have tenderness in her lower lumbar area and her reflexes 
were equal, bilaterally.  She was reported to be able to bend 
to within six inches of the floor.  An examination of the 
cervical spine was reported to be entirely normal and she had 
full range of motion.  The veteran was diagnosed with chronic 
lumbosacral strain secondary to injury sustained on active 
duty in 1985.  The examiner reported that, at the present 
time, the veteran was having continued problems with her 
lower back with intermittent pain.  She was reported to 
describe occasional muscle spasms in her lower spine and 
difficulty with bending when she had muscle spasms.  She was 
reported to have no complaints referable to the cervical 
spine.  Her examination was reported to be normal and the 
veteran reported that, although she had had neck pain several 
years before, she had not had any in the recent past.  The 
veteran's symptoms were reported to be related to her 
service-connected lumbosacral strain.

On a VA spine examination in February 1997, the veteran 
reported that she had progressive numbness in her lower 
extremities and that she was unable to take a normal step.  
She indicated that she had recurrent pain in her lower back 
and right buttock that radiated down the right leg.  She was 
reported to have had epidural blocks to the lumbar spine 
which had helped her symptomatology.  She was reported to 
have had x-ray studies that had not demonstrated any 
pathology and was reported to have no current complaints 
referable to her cervical spine.

An examination revealed that deep tendon reflexes were 
diminished, but symmetrical, throughout without pathologic 
responses.  There was reported to be no ankle jerk 
demonstrated on the right and there was a diminution of 
pinprick and light touch over the entire right leg from the 
buttock down in regional distribution.  Motor examination 
revealed 5/5 strength in the lower extremities.  The veteran 
was diagnosed with lumbar strain with recurrent low back pain 
and L5-S1 nerve root irritation with pain and numbness.  The 
veteran's complaints were reported to be compatible with 
degenerative disc disease with compression of nerve root.

Received in January 1998 were VA outpatient treatment 
records, reflecting treatment from March 1997 to November 
1997.  In September 1997, she was reported to have numbness 
in the right foot and was diagnosed, in part, with sciatica 
and low back pain.  In November 1997, the veteran was 
reported to have numbness on the right side and was assessed 
with paresthesia of the right arm and right leg.

On a VA spine examination in July 1998, the veteran was 
reported to have recurrent lumbosacral pain that radiated 
into the right lower extremity and was aggravated by sitting, 
running and bending.  She reported that she had suffered from 
recurrent posterior cervical pain associated with the 
inability to turn her head while driving in 1988 and that 
these symptoms had lasted for approximately two weeks.  She 
was reported to have been treated symptomatically and to have 
had no recurrence of cervical pain or complaints of cervical 
pain at the present time.

The veteran was reported to have a normal external appearance 
of the posterior cervical spine, without thickening or spasm 
of the posterior cervical musculature.  She was reported to 
have full range of motion about the cervical spine without 
apparent discomfort.  There was reported to be a normal range 
of motion about both shoulders, without discomfort, or 
measurable circumferential atrophy of either arm or forearm.  
The muscle strength in the upper extremities was reported to 
be normal and deep tendon reflexes were reported to be 
hyperactive, but equal, in the upper extremities, 
bilaterally.

An examination of the lumbosacral spine was reported to 
reveal a normal lumbar lordosis when standing, without 
apparent body list or spasm of the paraspinal musculature.  
There was reported to be a limited range of motion about the 
lumbar and dorsal spine, with forward flexion to 60 degrees, 
extension to 15 degrees, lateral flexion to 15 degrees, 
bilaterally, and trunk rotation to 10 degrees, bilaterally.  
The iliac crests were reported to be level.  The deep tendon 
reflexes were reported to be hypoactive, but equal, at the 
knees, bilaterally, and equal, bilaterally, at the ankles.  
The veteran was reported to be able to heel and toe walk 
without difficulty.  The extensor hallucis longus power was 
reported to be rated normal, bilaterally and there was 
hypesthesia to light touch over the lateral aspect of the 
right thigh, calf and dorsum of the right foot.  An x-ray 
study from September 1997 was reported to be within normal 
limits and an October 1997 MRI of the lumbosacral spine was 
reported to reveal small central disc bulge of the L5-S1.  
The veteran was diagnosed with normal cervical spine and 
small bulging central disc at the L5-S1 level.  She was 
reported to have no current cervical spine disability.

On a July 1998 neurological examination, the veteran was 
reported to be able to walk on her toes and heels.  Romberg 
test was reported to be normal, although she jogged slowly 
and could squat to about 80 percent of normal.  She was 
reported to have normal biceps, triceps, brachioradialis 
reflexes and normal ankle reflexes, although her ankle 
reflexes were reported to have been absent a year before.  
The veteran's knee reflexes were reported to be absent and 
Babinski signs were reported to be absent.  Alternating 
motions and straight leg raising were reported to be normal.  
Superficial sensation, trace figures and vibration were 
reported to be normal in the four extremities and joint sense 
was normal in the lower extremities.  The veteran was 
diagnosed, in part, with lumbar disc disease manifested by 
bilateral loss of knee jerks.  Sensation problems in the 
thigh and legs were reported to be subjective and strength 
was reported to be normal, although she was noted to jog 
slowly.


II.  Analysis

Initially, the Board finds that the veteran's claim of 
service connection is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  That is, the 
Board finds that he has presented a claim which is not 
inherently implausible.  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

Furthermore, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed.  The record is devoid of any indication that there 
are other records available which might pertain to the issue 
on appeal.  No further assistance to the veteran is required 
to comply with the duty to assist her, as mandated by 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  

The establishment of a plausible claim does not dispose of 
the issue in this case.  The Board now must review the claim 
on its merits and account for the evidence which it finds to 
be persuasive and unpersuasive and provide reasoned analysis 
for rejecting evidence submitted by or on behalf of the 
claimant.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1998).  

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred or aggravated 
during active duty.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998).  That an injury or disease 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (1998).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (1998).  

The service medical records show that, in April 1986, the 
veteran was diagnosed with acute cervical strain and chronic 
low back pain.  However, on discharge examination in 
September 1989, her neck and spine were reported to be 
clinically normal.  She was merely reported to have back pain 
at L2.  

On VA examination in November 1993, the veteran reported that 
she had had trouble with her neck for the previous two years 
and that it had become increasingly stiff and painful.  She 
was diagnosed, in part, with chronic cervical strain without 
x-ray changes.  

On VA examination in February 1997, the veteran was reported 
to have no complaints referable to the cervical spine and an 
examination of the cervical spine was reported to be entirely 
normal with full range of motion.  The veteran indicated 
that, although she had had neck pain several years before, 
she had not had any in the recent past.

On subsequent VA examination in July 1998, the veteran 
reported that she had suffered from recurrent cervical pain 
in 1988 and that these symptoms had lasted for approximately 
two weeks.  Significantly, there had been no recurrence of 
cervical pain or complaints of cervical pain at the time of 
the examination.  The veteran was diagnosed as having a 
normal cervical spine and no current cervical spine 
disability.  

Thus, based on the evidence of record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for a cervical spine disability.  
The medical evidence, when considered in its entirety, does 
not serve to establish that she has current cervical spine 
disability which can be attributed to any event in service or 
to her service-connected low back disability.  There is also 
no competent evidence demonstrating that the veteran has a 
cervical spine disability due to other disease or injury 
incurred in or aggravated by service.  The veteran, as a lay 
person, is not qualified to proffer an opinion as to 
questions of medical diagnosis as presented in this case.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Board has considered the doctrine of giving the benefit 
of the doubt to the veteran under 38 U.S.C.A. § 5107 (West 
1991 & Supp. 1998) and 38 C.F.R. § 3.102 (1998), but does not 
find the evidence to be of such approximate balance as to 
warrant its application.  Accordingly, the Board concludes 
that the claim of service connection must be denied.  



ORDER

Service connection for a claimed cervical spine disability is 
denied.  



REMAND

On VA examination in January 1993, the veteran was reported 
to have flexion of the lumbar spine to 65 degrees with pain, 
extension to 40 degrees with pain, lateral flexion to 40 
degrees, bilaterally, and rotation to 35 degrees, 
bilaterally.  She was reported to have numbness to pin prick 
in the L2-3 distribution and was diagnosed, in part, with low 
back pain without x-ray evidence of degenerative arthritis 
and with a suggestion of an L2-3 radiculopathy.  

On a VA orthopedic examination in February 1997, the veteran 
reported that she had some mild radicular symptoms in her 
right leg and that her right leg would feel heavy at times.  
She reported occasional muscle spasms in her lower spine and 
difficulty with bending when she had muscle spasms.  The 
veteran's symptoms were reported to be related to her 
service-connected lumbosacral strain.  

On a VA spine examination in February 1997, the veteran's 
deep tendon reflexes were reported to be diminished, but 
symmetrical, throughout, without pathologic responses.  There 
was reported to be no ankle jerk demonstrated on the right 
and there was a diminution of pinprick and light touch over 
the entire right leg from the buttock down in regional 
distribution.  The veteran was diagnosed with lumbar strain 
with recurrent low back pain and L5-S1 nerve root irritation 
with pain and numbness.  The veteran's complaints were 
reported to be compatible with degenerative disc disease with 
compression of nerve root.  

On the most recent VA examination of the spine in July 1998, 
the veteran was reported to have a limited range of motion 
about the lumbar and dorsal spine, with forward flexion to 60 
degrees, extension to 15 degrees, lateral flexion to 15 
degrees, bilaterally, and trunk rotation to 10 degrees, 
bilaterally.  She was reported to have a normal lumbar 
lordosis when standing without apparent body list or spasm of 
the parsnip musculature.  The veteran was diagnosed, in part, 
with small bulging central disc at L5-S1.

On a VA neurological examination in July 1998, the veteran 
was reported to have normal ankle reflexes, although her 
ankle reflexes were reported to have been absent a year 
before.  Also, the veteran's knee reflexes and Babinski signs 
were reported to be absent.  She was diagnosed, in part, with 
lumbar disc disease manifested by bilateral loss of knee 
jerks.

The veteran's claim for increase is well grounded in that it 
is not inherently implausible.  38 U.S.C.A. § 5107(a) (West 
1991).  VA therefore has a duty to assist her in developing 
the facts pertinent to her claim.  See 38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.159 (1997); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992); Littke v. Derwinski, 
1 Vet. App. 90 (1990).  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  This 
is to ensure that the evaluation of a disability is a fully 
informed one.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that the examiner should determine whether the affected joint 
exhibited weakened movement, excess fatigability or 
incoordination.  These determinations were to be expressed in 
terms of additional range of motion lost due to any pain, 
weakened movement, excess fatigability or incoordination.  
Id.; See also 38 C.F.R. §§ 4.40, 4.45 (1998).  The February 
1997 and January 1998 VA examinations did not fulfill these 
requirements.  On December 12, 1997, an opinion of the 
General Counsel (VAOPGCPREC 36-97) held that functional loss 
and pain on movement as addressed in 38 C.F.R. §§ 4.40, 4.45 
must be considered when a disability is evaluated under 
38 C.F.R. § 4.71a including Diagnostic Code 5293.  Therefore, 
an additional VA examination should be conducted to address 
the factors required by DeLuca, supra and 38 C.F.R. §§ 4.40, 
4.45 (1998).  

Accordingly, the case must be REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran and in order to 
obtain the names and addresses of all 
health care providers who have treated 
him for his service-connected low back 
disability since January 1998.  
Thereafter, the RO should obtain legible 
copies of all records from any identified 
treatment source not currently of record.  
Once obtained, all records must be 
associated with the claims folder.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of the service-connected 
low back disability.  The claims folder 
must be made available to the examiner 
prior to the examination.  All indicated 
tests must be performed and the 
examination must include complete range 
of motion testing for the lower back.  In 
addition to noting the range of motion 
for the lower back, the examiner should 
indicate whether there is any pain, 
weakened movement, excess fatigability, 
or incoordination on movement, and 
whether there is likely to be additional 
range of motion loss of the lower back 
due to any of the following: (1) pain on 
use, including flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  These determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss.  The examiner should also portray 
the degree of additional range of motion 
loss due to pain on use or during flare-
ups.  In addition, the examiner should 
specifically comment whether the veteran 
has intervertebral disc syndrome that is 
moderate with recurring attacks, severe 
with recurring attacks and intermittent 
relief, or pronounced, with persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings 
appropriate to the site of a diseased 
disc with intermittent relief.  See 
38 C.F.R. § 4.71a including Diagnostic 
Code 5293 (1998).  

3.  After completion of all requested 
development, the RO should review the 
veteran's claims folder on the basis of 
all the evidence of record.  This should 
include reviewing, and responding to, the 
recently submitted records.  If the 
action taken remains adverse to the 
veteran, he and her representative should 
be furnished with a supplemental 
statement of the case.  They should then 
be afforded a reasonable opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The veteran need take 
no action until she is informed.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals




 

